Exhibit 77(i) and Exhibit 77(Q)(1) Item 77(i): Terms of new or amended securities AMENDMENT TO REGISTRANT'S ARTICLES OF INCORPORATION In response to Sub-Item 77I, Articles Supplementary to the Articles of Incorporation dated as of March 16, 2009 (the “Supplement”) of the Lord Abbett Bond-Debenture Fund, Inc. (the “Registrant”), the Supplement authorized an additional 700,000,000 authorized but unclassified and unissued shares, as follows: 400,000,000 shares as Class A shares and 300,000,000 shares as Class C, which increased the total number of shares of all classes from 2,900,000,000 shares of capital stock, par value $.001 per share to 3,600,000,000, shares of capital stock, par value $.001 per share effective March 16, 2009. The Supplement is hereby attached below. ARTICLES SUPPLEMENTARY
